       Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 1 of 20



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS




________________________________________
 HYEWOONG YOON,                         )
        Plaintiff,                      )   Civil Action No.: 1:19-CV-10351-WGY
 v.                                     )
 HYUNWOOK JOO a/k/a                     )
 HYUN WOOK JOO a/k/a HYUN W. JOO        )
 a/k/a HYUN-WOOK JOO a/k/a              ) LEAVE TO FILE GRANTED ON 7/9/19
 HARRY JOO a/k/a HARRY H. JOO a/k/a     )
 HARRY HYUN JOO a/k/a                   )
 HARRY HYUNWOOK JOO a/k/a               )
 HARRY HYUN-WOOK JOO,                   )
        Defendant.                      )


                                 AMENDED COMPLAINT

                                      INTRODUCTION

             The Plaintiff seeks an award of damages for Defendant’s conversion, breach of

      contract, breach of the covenant of good faith and fair dealing, breach of fiduciary duty,

      fraud, intentional infliction of emotional distress, and defamation.

                                           PARTIES

   1. The Plaintiff, Hyewoong Yoon (“Allen”), is an individual residing in Watertown,

      Massachusetts.

   2. The Defendant, Hyunwook Joo, a/k/a Hyun Wook Joo, a/k/a Hyun W. Joo, a/k/a Hyun-

      Wook Joo, a/k/a Harry Joo, a/k/a Harry H. Joo, a/k/a Harry Hyun Joo, a/k/a Harry

      Hyunwook Joo, a/k/a Harry Hyun-wook Joo (“Mr. Joo”) is an individual residing at 100

      Old Palisade Road, Apt. 3910, Fort Lee, New Jersey.
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 2 of 20



                             JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §1332, as

   there is a diversity of Citizenship between the Plaintiff and Defendant, and the amount in

   controversy exceeds $75,000.00.

4. Venue in this District is proper pursuant to 28 U.S.C. § 1391 (b)(1) and (b)(2), as the

   Plaintiff resides in this District and a substantial part of the events giving rise to this

   Complaint occurred in this District.

                                           FACTS

A. Physical and Emotional Abuse (the “abuse”).

5. Allen is a 22 year old college student studying in Massachusetts. Allen was born in

   South Korea and moved here as a child to go to school while his parents remained in

   South Korea.

6. Mr. Joo was hired by Allen’s parents when Allen was 11 years old, to act as Allen’s

   guardian in the U.S. in exchange for payment. Allen remained in Mr. Joo’s custody for

   approximately 9 years.

7. About a year after Allen began living with Mr. Joo, Mr. Joo married Eunjeong Kim (“Ms.

   Kim”), who Allen’s parents also compensated to act as Allen’s guardian.

8. Throughout the course of the nine years that Allen lived under Mr. Joo’s care, Mr. Joo

   repeatedly bullied Allen, abused him emotionally, neglected to properly care for him, and

   on several occasions physically abused Allen.

9. The abuse escalated over the years, and mainly began after Mr. Joo’s marriage to Ms.

   Kim and after the birth of Mr. Joo’s and Ms. Kim’s children. Ms. Kim treated Allen as an

   unwelcome presence in the home.



                                               2
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 3 of 20



10. Mr. Joo, in addition to being hired to care for Allen, was also hired by Allen’s father

   (“Mr. Yoon”), to manage the local branch of a restaurant franchise, BBQ Chicken / bb.q

   Chicken (the “company”), a large chicken franchise restaurant chain in South Korea with

   branches all over the world, including in Massachusetts. Mr. Joo’s abuse of Allen was

   particularly severe in the later years when there was tension between him and Mr. Yoon

   over monies that Mr. Joo had embezzled from the company.

11. Specific examples of Mr. Joo’s abuse include the following:

12. Allen was hospitalized at age 11 for a medical condition. Mr. Joo and Ms. Kim used this

   condition to make fun of Allen and did not stop even after he clearly expressed to them

   that he was uncomfortable with their criticism. Mr. Joo and Ms. Kim, among themselves

   and to others, would say things about Allen such as: he is unfixable or that he cannot

   control himself or that he is stupid.

13. Mr. Joo would constantly insult Allen about his weight. When Allen was around 14, his

   father had found a camp for over-weight children for Allen to attend. On one occasion,

   when Allen was around 14 and about to take a shower prior to going to the camp, Mr. Joo

   tried to take a picture of him naked and said “let’s compare this photo to what you look

   like when you come back…you are too fat, that is why you don’t have any friends or a

   girl friend.”

14. Throughout Mr. Yoon’s school years, Mr. Joo would call him stupid when he was having

   any difficulty studying.

15. Mr. Joo often told his children in front of Allen “you should never be like him [referring

   to Allen]”.




                                             3
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 4 of 20



16. Prior to taking a TOEFL test when Allen was in 8th grade, Mr. Joo told him that he was

   too fat and stupid to take the test.

17. When Allen was around 15 and on a two-week winter break, Mr. Joo, instead of caring

   for Allen as he agreed to do, left him at a hotel with a box full of premade rice and raw

   beef for him to cook and eat during his stay there. Mr. Joo only came to visit Allen twice

   at the hotel, but pretended to Mr. Yoon that he was caring for him.

18. When Allen was in 9th grade, one day his left arm started getting bigger than the other

   side, so he went to the emergency room. He was diagnosed with an infection which

   began in the ear and passed down to the arm. Allen was then hospitalized for two days.

   When Mr. Joo came to the hospital he told Allen “I didn’t know a pig can get an

   infection.” Mr. Joo also lied to Mr. Yoon that Mr. Joo came to the hospital to see Allen

   every day.

19. Allen was traumatized by Mr. Joo’s acts, and felt sad and helpless and began needing to

   receive mental health therapy.

20. When Allen was 17, Mr. Joo asked him if he was retarded because Allen had trouble

   adjusting to his therapy sessions.

21. The physical abuse escalated during this period, which also coincided with the period

   when Mr. Joo’s relationship with Mr. Yoon was ending due to Mr. Yoon’s questioning of

   how Mr. Joo had been using the Company’s money. Mr. Joo would frequently knee

   Allen, punch him in the arm, slap him on the back, or hit his testicles.

22. When Allen was in 11th grade, Mr. Joo and Ms. Kim moved into a new home and Allen

   came with them. They forbade him from going into the living room, kitchen, or

   basement, and his use of the home was almost entirely restricted to one room.



                                             4
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 5 of 20



23. On one occasion while in the home, Mr. Joo had been with his friend when he called

   Allen downstairs. Mr. Joo, sarcastically, asked Allen what his dream was and Allen

   showed him on a piece of paper with Allen’s art sketch on it. They both laughed at him

   and Mr. Joo said he was useless and then began speaking negatively about Allen’s

   mother.

24. Towards the end of 11th grade, Mr. Joo, Ms. Kim, their two children, and Allen moved to

   a new larger home which was paid for by Mr. Yoon. Again, Mr. Joo and Ms. Kim

   severely restricted Allen’s use of the home and where he could go inside. They told him

   again he had to stay upstairs. They even got him a water fountain upstairs so that he

   could not come down for water.

25. When Allen was 18, he was having pain at school and had been vomiting all day. He told

   Mr. Joo to inform his nurses of his medical history, but Mr. Joo just told him to shut up

   and hung up the phone.

26. The next month, in January, during winter break, instead of allowing Allen to stay at the

   home where Mr. Yoon paid for him to stay, Mr. Joo left Allen at a strange place with

   only a mattress on the floor and no blankets where the heater was not working properly,

   and where there was trash lying around and ants crawling all over.

27. Later that year, when Allen had a crush on someone at school, Mr. Joo said “Do you

   really think someone will love you or like you?”

28. The years of Mr. Joo’s hurtful comments, neglect, and physical abuse left Allen with

   great psychological distress, a feeling of low self-esteem, and a feeling of being

   unworthy.




                                            5
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 6 of 20



29. Allen was diagnosed with Post Traumatic Stress Disorder (PTSD) in 2018. The PTSD

   resulted from the years of physical and psychological abuse that Allen suffered living

   with Mr. Joo.

B. Mr. Joo’s Misuse of Allen’s funds.

   1) General Misuse of Funds.

30. During all the times when Mr. Joo received money from Allen or Mr. Yoon as described

   below, Mr. Joo was Allen’s guardian.

31. Mr. Joo had, throughout the years, misused funds that Allen had sent to Mr. Joo or to

   Allen directly. On many occasions, Mr. Joo took money from Allen’s wallet.

32. From 2013 until June of 2016, Mr. Joo convinced Mr. Yoon to send approximately

   $641,350.00 for Allen to be privately tutored by individuals and organizations that Mr.

   Joo recommended. Mr. Yoon sent this money to Mr. Joo in addition to money that he

   sent Mr. Joo as compensation for Mr. Joo’s guardianship services. The $614,350.00 was

   to be held in trust by Mr. Joo for Allen’s education. Mr. Joo, however, converted

   approximately $536,850.00 of that amount for his own use.

   2. Misuse of Funds Provided for Tutoring with Boston Tutelage.

33. In July of 2016, after Allen moved to Cambridge, Mr. Joo came to his home to visit him.

   During his visit, he described to him a company called Boston Tutelage. He told Allen

   that Boston Tutelage offered private tutoring for college students, and that the tutors were

   ivy league students and/or graduates who specialized in different subjects. Mr. Joo said

   that the class schedule would be flexible, and that he could choose which days of the

   week and semesters to take classes in. (See Exhibit A, Affidavit of Allen Yoon.)




                                            6
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 7 of 20



34. Allen at first told Mr. Joo that he was not interested. Mr. Joo then called Mr. Yoon

   multiple times during that period to try and convince him as well. Eventually, Mr. Joo

   prevailed with his intentions, and Allen shortly thereafter began taking lessons with a

   teacher named Tim Oh (“Mr. Oh”) who Mr. Joo referred.

35. From July through October of 2016, Allen paid Mr. Joo $78,000.00 from his account.

   Allen’s father funded these lessons. Allen made payments totaling $78,000.00 to Boston

   Tutelage in 2016 as follows: $17,000.00 in July, $17,000.00 in August, $22,000.00 in

   September, and $22,000.00 in October. (See Exhibit B for the wire statements reflecting

   these payments. The statement of incorporation of Boston Tutelage is also attached as

   Exhibit C.)

36. At the time, Allen did not know what the price was for private tutoring in the Boston area

   or of private tutoring for college students in general. Mr. Joo told Allen that the

   $78,000.00 was the expense that the tutors charged, and that this would be paid to the

   tutors.

37. Mr. Oh lived with Allen from July through October of 2019 in Cambridge. Mr. Joo

   dropped Mr. Oh off at Allen’s home at the start of their lessons. Mr. Oh is a graduate of

   Cornell University. Allen paid for all of Mr. Oh’s rent, utilities, and food while he stayed

   with Allen, in addition to the $78,000.00 in tutoring fees.

38. Tutoring payments went directly by wire from Allen’s account to Boston Tutelage.

39. In October of 2016, after Allen spoke with Mr. Oh, he learned that in fact the price of his

   lessons was only $6,000.00 per month, not $20,000.00. Mr. Oh told Allen that Mr. Joo

   had also deceived him regarding these payments, by telling Mr. Oh that a payment of

   $2,000.00 per month would be taken from his pay checks which would go towards Mr.



                                             7
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 8 of 20



   Joo’s efforts at finding Mr. Oh a job in the finance industry for when the tutoring

   finished. It turned out that Mr. Joo did little if anything to help Mr. Oh find a job in the

   finance industry.

40. In around November of 2016 Allen learned that Boston Tutelage was a sham company

   that did not have a group of teachers specializing in different subjects, and with an

   organized program that Mr. Joo described. Rather, Boston Tutelage had one teacher, Mr.

   Oh, and was set up solely to encourage Allen to pay many times what the actual cost of

   tutoring was in the Boston area.

41. At the time Mr. Joo was the sole adult in the U.S. that Allen knew of to make big

   decisions for him like educational decisions, so he followed his advice in signing up for

   Boston Tutelage. It was not true that the $78,000.00 he paid represented Mr. Joo’s or

   Boston Tutelage’s expenses. Rather, the great bulk of the $78,000.00 went to Mr. Joo.

42. After Allen stopped making payments to Boston Tutelage, he got a call from Mr. Joo

   asking why he stopped making the payments. He told Allen that Boston Tutelage was

   going to call him about this. Immediately after Allen hung up the phone, he got a call

   from a man purporting to be calling from Boston Tutelage, asking why payments were no

   longer being made. It is likely that this individual was next to Mr. Joo when he called

   Allen given the short time lapse between the two calls.

   3. Misuse of Funds Related to Tutoring in New Jersey

43. In 2018, Mr. Joo, in an attempt to get revenge on Allen’s father, Mr. Yoon, for their

   business disagreements, and out of a grudge that Mr. Joo was no longer receiving income

   from Mr. Yoon, gave Allen’s name and Massachusetts address to a reporter, Seyeon Lee,

   to make a false news story about Allen as further described below. After this occurred,



                                             8
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 9 of 20



   Allen and Mr. Yoon reviewed payment records they had sent to Mr. Joo in the past, and

   learned that Mr. Joo had been engaging in schemes against Allen in New Jersey similar to

   the Boston Tutelage scheme. There, from 2013 until 2016, Mr. Yoon and Allen made

   payments to Tim Oh (same individual who lived with Allen in Boston), Jeffrey Jeong,

   and Roots Academy. Allen worked with Mr. Jeong on weekends from 2013-2016, and at

   Roots Academy during the summers of 2014 and 2015.

44. During this period, in addition to his salary as Allen’s guardian, Mr. Joo received $30,000

   from Mr. Yoon, which Mr. Joo requested for study books for Allen.

45. From 2013-2016, in addition to Mr. Joo’s monthly salary for being Allen’s guardian,

   which was $4,000.00 per month (Mr. Joo also received monthly payments from Yoon Sr.

   in connection with their work at BBQ), Mr. Joo requested a total of $322,600.00 to pay

   Mr. Jeong and Roots Academy to tutor him, as well as $219,500.00 to pay for another

   tutor whose name wasn’t disclosed. These amounts included $21,250.00 for books. In

   2018, Mr. Yoon reached out to all of these teachers who told him that they actually only

   received $2,000.00 per month from Mr. Joo, and the total that they received was many

   times less that what Mr. Joo claimed they were paid. Mr. Joo has not explained where

   the rest of the money went.

46. The total amount of funds that Mr. Joo kept which he claimed were being paid for

   tutoring services, including tutoring in Boston and New Jersey, was $536,850.00.

47. A history showing the amounts of all wires for above tutoring payments is attached as

   Exhibit D.




                                            9
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 10 of 20



   4. Funds Paid to Mr. Joo for Allen’s Care.

48. Mr. Joo received $4,000.00 per month from Mr. Yoon for Allen’s care during each year

   he was his guardian.

C. Mr. Joo’s False Public Statements About Allen and Invasion of Privacy.

49. Ms. Lee is a reporter for the Korean Broadcasting System (“KBS”).

50. On or about October 25, 2018, after Mr. Joo contacted her, Ms. Lee came to the United

   States from South Korea searching for Allen to make a story against Allen and Mr. Yoon.

   Ms. Lee intended to write a story about how Mr. Yoon used BBQ’s money for Allen’s

   education and living expenses in the U.S. The whole story was created by Mr. Joo after

   his business relationship with Mr. Yoon ended on poor terms due to Mr. Joo’s

   embezzlement of Company funds.

51. Mr. Joo told Ms. Lee that Allen’s father had used Company money to pay for Allen’s

   education and living expenses. These statements were false, and Mr. Joo had no basis to

   believe they were true.

52. Ms. Lee first came to New Jersey looking for Allen.

53. Ms. Lee did not find Allen in New Jersey, but was told by Mr. Joo that he had moved to

   Massachusetts, and he gave her Allen’s address, phone number, and told her where Allen

   worked.

54. Mr. Joo was also in possession of Allen’s immigration documents and gave them to Ms.

   Lee.

55. Ms. Lee then went to Massachusetts looking for Allen. She searched for him at the Allston

   branch of BBQ, which Allen manages, but he was not there when Ms. Lee arrived.




                                           10
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 11 of 20



56. Ms. Lee then called Allen while she was in Allston and Allen was in Watertown. Ms. Lee

   recorded the entire conversation without Allen’s knowledge or consent.

57. During the phone conversation, Ms. Lee made statements to Allen such as “we saw that

   you haven’t been going to work.” She also asked Allen if he was in Boston, which Allen

   said he was, and also asked “Why are you in Boston when you received a visa as an

   employee in New Jersey?”

58. The conversation, after being recorded and saved, was then broadcast as part of a video

   that KBS released on its website, and which was also re-published on approximately 50

   other websites, including YouTube. KBS has more than a million daily viewers in South

   Korea and is the number one broadcasting station there. A translated copy of the

   transcription of the video is attached as Exhibit E. The sequential clippings of the video

   are attached as Exhibit F.

59. The video has remained on the above sites for approximately 3 months.

60. The video, in addition to containing the audio recording of Allen’s voice, also contained

   false statements about Allen and Mr. Yoon, which were made by Ms. Lee and by Mr.

   Joo.

61. The video also contained an embarrassing statement by Mr. Joo about Allen that “His

   grades wouldn’t improve despite his continued education overseas in the U.S. But (the

   CEO Mr. Yoon) kept saying that his son needed to be accepted to Harvard”.

62. The video contained false statements made by Mr. Joo and Ms. Lee including a false

   statement by Mr. Joo that Mr. Yoon used company money to pay for Allen’s and Allen’s

   sister’s education and living expenses in the U.S. Mr. Yoon had in fact used his own

   personal money to pay for his son’s education and living expenses.



                                            11
    Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 12 of 20



63. Within approximately two months from when the video was broadcasted, BBQ’s revenue

   dropped by $62,032,975 from its average revenue in the same period prior to the

   broadcasting of the video. The predicted future loss through 2023 is over one billion

   eight hundred million ($1,800,000,000.00).

64. Allen has suffered severe financial loss as a result of the video being published and of the

   phone conversation being recorded without his permission. His loss results both from his

   being a 63% shareholder of BBQ as well as from lost business opportunities. The video

   also caused him a great amount of mental distress.

65. Mr. Joo made all these statements about Allen because the business relationship with Mr.

   Yoon deteriorated after Mr. Yoon learned about Mr. Joo’s embezzling of money from the

   Company.

66. In addition to falsely stating that Allen was receiving embezzled money, Mr. Joo

   provided Ms. Lee with information contained in Allen’s application for a U.S. E2

   investment visa. This application was in Allen’s home when Mr. Joo visited him in

   Boston.

67. A copy of this application appeared in the video broadcasted by KBS.

68. The only way Mr. Joo could have gotten this application is by either taking it from

   Allen’s home or making a copy of it while there. Allen did not give Mr. Joo permission

   to do either.

69. An E2 visa is an avenue for individuals to stay in the U.S. legally by making an

   investment of at least $1,000.000.00 in a U.S. business. Allen followed this requirement

   by investing $1,000,000.00 in BBQ in Allston, which employs around 14 people per year




                                             12
      Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 13 of 20



     on average since it started. Allen received an E2 visa by complying with the

     requirements.

  70. Mr. Joo falsely stated to Ms. Lee that Allen was not complying with the terms of his E2

     visa by not working at BBQ. This statement was false because to be eligible for an E2

     visa the individual does not need to actually work at the business, as long they made the

     investment in the business. The statement was also factually false because Allen at the

     time did work for BBQ as the manager.

  71. After this statement was broadcast, Allen was treated negatively by other members of the

     Korean American community in his school.

  D. Assignment of Rights Against Mr. Joo.

  72. On June 7, 2019, Mr. Yoon assigned to Allen “all claims and causes of action

     whatsoever, whether in contact or in tort, or of any other nature, against Hyunwook Joo

     (“Defendant”) which Assigner now has, or ever had from the beginning of the world until

     the present.” The assignment includes all claims that were brought or could be brought

     against Mr. Joo in this action. (See Exhibit G.)

COUNT I. BREACH OF CONTRACT TO PROVIDE GUARDIANSHIP SERVICES

  73. Allen repeats and re-alleges the allegations in Paragraphs 1 through 72 as if fully set forth

     herein.

  74. Mr. Yoon had a contract with Mr. Joo to provide for the care of his son, Allen. Allen was

     a third-party beneficiary of that contract and Mr. Yoon assigned Allen his rights under

     that contract. Mr. Joo breached that contract by failing to provide a minimal level of care

     for Allen. Instead of caring for Allen, he constantly bullied him, abused him mentally




                                               13
      Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 14 of 20



     and physically, and neglected him. Allen was severely damaged as a result, and should

     receive all or a portion of the money that Mr. Joo received for his care.

COUNT II. BREACH OF CONTRACT TO PROVIDE TUTORING SERVICES

  75. Allen repeats and re-alleges the allegations in Paragraphs 1 through 74 as if fully set forth

     herein.

  76. Allen and Mr. Yoon had an agreement with Mr. Joo to pay Mr. Joo $78,000.00 in

     exchange for Mr. Joo paying that amount towards Allen’s tutoring in Boston. Mr. Joo

     also said Boston Tutelage, who would be providing the tutoring, would have a variety of

     tutors in different subjects. Mr. Joo breached this agreement by failing to pay the

     $78,000.00 towards Allen’s tutoring, and keeping the bulk of it for himself.

  77. Allen and Mr. Yoon had an agreement with Mr. Joo to pay Mr. Joo $78,000.00 in

     exchange for Mr. Joo paying that amount towards Allen’s tutoring in Boston. Mr. Joo

     specifically stated that amounts paid for tutoring constituted his expense. Mr. Joo also

     said Boston Tutelage, who would be providing the tutoring, would have a variety of

     tutors in different subjects. Mr. Joo breached this agreement by failing to pay the

     $78,000.00 towards Allen’s tutoring, and keeping the bulk of it for himself.

  78. Allen and Mr. Yoon had an agreement with Mr. Joo to pay Mr. Joo $563,350.00 in

     exchange for Mr. Joo paying that amount towards Allen’s tutoring in New Jersey with

     Tim Oh, Roots Academy, and another tutor whose name is not known. Mr. Joo

     specifically stated that this amount constituted his expense. Mr. Joo breached this

     agreement by failing to pay this amount towards Allen’s tutoring, and keeping the bulk of

     it for himself.




                                               14
      Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 15 of 20



  79. Mr. Yoon signed assigned all of his rights to Allen under the above contracts.

COUNT III. BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING.

  80. Allen repeats and re-alleges the allegations in Paragraphs 1 through 79 as if fully set forth

     herein.

  81. All contracts have an implied covenant of good faith and fair dealing, which required Mr.

     Joo to refrain from taking any action that would destroy or injure Allen’s right to receive

     the benefits of the agreement. Mr. Joo breached that implied covenant of good faith and

     fair dealing through the acts described above.

  82. As a direct and proximate result of Mr. Joo’s breach of the implied covenant of good

     faith and fair dealing, Allen suffered substantial damages.

COUNT IV. BREACH OF FIDUCIARY DUTY

  83. Allen repeats and re-alleges the allegations in Paragraphs 1 through 82 as if fully set forth

     herein.

  84. At all relevant times Mr. Joo, as Allen’s guardian, was his fiduciary and owed him, as

     well as Mr. Yoon, a duty of loyalty, a duty to act in his best interests, and a duty to advise

     him prudently on how to spend his money.

  85. Mr. Joo breached his fiduciaries duties to Allen by directing him to spend highly

     unreasonable amounts to pay for Allen’s tutoring with Boston Tutelage. These amounts

     were many times higher than what Allen would reasonably have spent on tutoring.

  86. For the same reasons that Mr. Joo breached his fiduciary duties to Allen with respect to

     monies that he advised him to spend on Boston Tutelage tutoring, he also breached his

     fiduciary duties to Allen in how he advised him to spend money on his tutors in New

     Jersey, Jeffrey Jeong and Roots Academy.



                                               15
      Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 16 of 20



  87. Additionally, Mr. Joo breached the duty of confidentiality owed to Allen by giving away

     his address and phone number to Ms. Lee.

  88. Moreover, Mr. Joo breached the duty of confidentiality owed to Allen by giving Ms. Lee

     confidential information about Allen including immigration documents.

  89. These breaches caused Allen substantial damages as a result.

COUNT V. FRAUD

  90. Allen repeats and re-alleges the allegations in Paragraphs 1 through 89 as if fully set forth

     herein.

  91. Mr. Joo, with the intent to deceive Allen, induced him to pay $78,000.00 to Boston

     Tutelage, telling him that was it was a required payment for an expense that the tutor who

     taught him, Tim Oh, was charging. It was not true that the $78,000.00 was the tutor’s

     fee, and Allen learned that the bulk of the $78,000.00 went to Mr. Joo.

  92. Allen reasonably relied on Mr. Joo’s intentional representations when he paid $78,000 to

     Boston Tutelage.

  93. As a result of Allen’s reasonable reliance he was harmed. This harm includes, but is not

     limited to, the $78,000 he paid to Boston Tutelage.

  94. Mr. Joo, with the intent to deceive Allen, induced him to pay $563,350.00 to Jeffrey

     Jeong, Roots Academy, and another tutor in New Jersey, telling him that was the amount

     that they were charging. It was not true that this amount was their fee, and Allen learned

     that the vast majority of this amount went to Mr. Joo.

  95. Mr. Joo made false statements to Mr. Yoon that $641,350.00 was needed to pay for

     Allen’s private tutoring. Mr. Yoon reasonably relied on these statements to his detriment,




                                               16
       Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 17 of 20



      and both he and Allen were damaged as a result. Mr. Joo used $536,850.00 of the

      $641,350.00 for his own purposes.

COUNT VI. VIOLATION OF G.L. CH. 93A

  96. Allen repeats and re-alleges the allegations in Paragraphs 1 through 95 as if fully set forth

      herein.

  97. At all relevant times, Mr. Joo was engaging in trade in Massachusetts with respect to his

      operation of Boston Tutelage. Mr. Joo engaged in deceptive business practices against

      Allen by inducing Allen to pay $78,000.00 in expenses which did not exist. Mr. Joo hid

      the fact that the majority of this $78,000.00 he kept.

  98. Mr. Joo’s actions caused Allen to suffer substantial damages as a result. Of the

      $78,000.00 that he paid, only $16,000.00 was paid to Allen’s tutor.

  99. Allen is entitled to treble damages and attorney’s fees based on Mr. Joo’s actions.

COUNT VII. CONVERSION

  100. Allen repeats and re-alleges the allegations in Paragraphs 1 through 99 as if fully set forth

      herein.

  101. Mr. Joo wrongfully took funds from Allen over the years, including $536,850.00 worth

      of funds that was intended for Allen’s education. In doing so, Mr. Joo wrongfully

      exercised control over Allen’s property and interfered with Allen’s ownership or

      possessory rights.

COUNT VIII. UNJUST ENRICHMENT

  102. Allen repeats and re-alleges the allegations in Paragraphs 1 through 101 as if fully set

      forth herein.




                                                17
      Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 18 of 20



 103. Mr. Joo received $641,350.00 to be applied as an expense towards Allen’s tutoring. Mr.

     Joo kept the bulk of that amount, $536,850.00, for himself, and Allen has a reasonable

     expectation of repayment in that amount.

COUNT IX. DEFAMATION/DEFAMATION PER SE, LIBEL/ LIBEL PER SE,
SLANDER/ SLANDER / SLANDER PER SE RELATED TO STATEMENT OF ALLEN’S
RECEIPT OF FUNDS AND IMMIGRATION STATUS.

 104. Allen repeats and re-alleges the allegations in Paragraphs 1 through 103 as if fully set

     forth herein.

 105. Mr. Joo made false statements about Allen to Ms. Lee that Allen received embezzled

     money for his education. Mr. Joo knew that these statements were false and or recklessly

     disregarded the truthfulness of those statements. Mr. Joo knew that Ms. Lee was a

     reporter and that these statements would be widely heard.

 106. Allen owns approximately 63% of the Company’s stock. After a $62,032,975 loss to

     BBQ, the loss to Allen, who owns approximately 63 percent of the stock, is

     approximately $39,080,774.25.

 107. Mr. Joo also falsely stated to Ms. Lee that Allen was violating the terms of his E2

     investment visa which caused Allen damage as a result.

COUNT X. COMMERCIAL DISPARAGEMENT, INJURIOUS FALSEHOOD, TRADE
LIBEL RELATED TO ALLEN’S RECEIPT OF FUNDS AND IMMIGRATION STATUS.

 108. Allen repeats and re-alleges the allegations in Paragraphs 1 through 107 as if fully set

     forth herein.

 109. Mr. Joo made false statements about Allen’s commercial character to the press and also

     falsely stated that Allen was receiving Company money for his educational and living

     expenses. These statements were of the sort that would tend to injure a party’s trade,




                                               18
       Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 19 of 20



      occupation, or business. The false statements included, but were not limited to, those

      described above.

COUNT XI. INVASION OF PRIVACY

  110. Allen repeats and re-alleges the allegations in Paragraphs 1 through 109 as if fully set

      forth herein.

  111. By obtaining Allen’s immigration application without Allen’s consent, Mr. Joo

      intentionally intruded on Allen’s privacy and upon his private affairs, which was highly

      offensive to Allen and would be so to a reasonable person.

COUNT XII. INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

  112. Allen repeats and re-alleges the allegations in Paragraphs 1 through 111 as if fully set

      forth herein.

  113. The physical and emotional abuse described above, such as telling Allen when he was in

      the hospital “I didn’t know a pig could get an infection,” and the physical assaults

      described, went beyond all bounds of decency in a civilized society, and caused Allen

      severe emotional distress as a result.

                                        CONCLUSION

  114. Allen has already incurred a loss of $39,080,774.25. In addition, he is entitled to the

      return of $432,000.00 which Mr. Joo received in the 9 years that he cared for Allen

      during which he had been severely mistreating and neglecting him, and $536,850.00 for

      funds that he converted which were intended for Allen’s education. In total, the loss to

      Allen is $40,049,624.25 plus damages for emotional distress.

WHEREFORE, the Plaintiff demands the following relief:




                                                19
        Case 1:19-cv-10351-WGY Document 42 Filed 07/26/19 Page 20 of 20



   1. Judgment in the amount of $40,049,624.25 with interest, costs, and reasonable attorney’s
      fees, with treble damages for Count V, any additional amounts that the Court determines
      are Allen’s future damages, plus any relief that the Court deems just and proper.



                                      Respectfully submitted,


                                      /s/ Joseph Perl

                                      Joseph Perl, Esquire
                                      ATTORNEY FOR PLAINTIFF
                                      BBO No. 680509
                                      203 Arlington Street, Suite 2
                                      Watertown, MA 02472
                                      (781)704-7047
                                      attorney.perl@gmail.com


                                      /s/ Bernard D. Posner

                                      Bernard D. Posner, Esquire
                                      BBO No. 659020
                                      FURMAN GREGORY DEPTULA
                                      4 13th Street, Suite 2
                                      Boston, MA 02129
                                      (617)886-6045
                                      bernard@fgd-law.com

Dated: July 25, 2019

                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 25, 2019 this document was filed through the ECF system
and was sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and via email or regular mail to non-registered participants.



                                              /s / Bernard D. Posner

                                              Bernard D. Posner




                                                 20
